Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element biasing the rider toward the first diametric setpoint when at the second diametric setpoint” in claims 1 and 13.  This language invokes a Section 112(f) interpretation because the term “element” is a nonce or non-structural term coupled to the functional term “biasing.”  The equivalent structure disclosed is a collar with elastic properties or a collar of resilient material as described in the specification in paragraphs 11, 16, 47, 48, and 51 as shown in Figures 1 and 2 or as a cylindrical form of a flat sheet rolled up to that form.  Claims 1-4 and 6-15 invoke a Section 112(f) interpretation, but claim 5 has sufficient structure such that a Section 112(f) interpretation is removed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lock et al (WO 2012/018779A2; hereafter referred to as Lock).  Lock anticipates the claim language where:
The “diametric adjustment mechanism for an implantable medical device, the diametric adjustment mechanism” as claimed is the expandable frame (50) as shown in Figures 6-13 and 21-23R as described at least in pages 18, line 24 to page 21, line 13; 
The “track defining a series of diametric setpoints including a first diametric setpoint and a second diametric setpoint” as claimed is met by the hole (76, 86) with set points in the form of teeth (72, 82) or balls (82);
The “first setpoint” as claimed is best seen in Figure 9 as the right most tooth and the “second setpoint” as claimed is the left most tooth;  
The “rider engaged with the track such that the rider is selectively movable along the track from the first diametric setpoint to the second diametric setpoint, and from the second diametric setpoint to the first diametric setpoint” as claimed is the joint portion with teeth or balls on it;
 The “biasing element biasing the rider toward the first diametric setpoint when the rider is at the second diametric setpoint” as claimed is the ring or the cylinder being self-biased closed as described on page 23, lines 19-28.
                           
    PNG
    media_image1.png
    343
    403
    media_image1.png
    Greyscale

Regarding claim 2, the Applicant is directed to the previously cited portions of Lock.
Regarding claim 3, the first adjustment path and the second adjustment path as claimed can be the same path and this is met by the path that Lock’s toothed joint element travels.
Regarding claim 4, the intermediate diametric setpoints are the teeth or balls between the right most and left most teeth or balls.
Regarding claim 5, the collar as claimed is the ring or cylinder portion that biases the ring or cylinder to a closed state.
Regarding claim 6, the Applicant is directed to see Figure 7 of Lock where a continuous ring or loop is shown.
Regarding claim 7, the hole (76, 86) of Lock is a type of channel as claimed.
Regarding claim 8, the Applicant is directed to see page 2, lines 1-10 where the balloon catheter is a type of biasing element as claimed.
Regarding claim 9, the depression is shown in Figures 12-13 as indentations to accommodate the ball or in Figure 10 where reference number 72 points.
Regarding claim 10, the Applicant is directed to see Figure 26 and page 30, lines 18-30 of Lock.
Regarding claim 11, the Applicant is directed to see Figures 4, 5, 7, 19A, 21-22C, and 24A-24B of Lock.
Regarding claim 12, the Applicant is directed to see the previously cited portions of Lock.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Lock or, in the alternative, under 35 U.S.C. 103 as obvious over Lock in view of Eidenschink et al (US 8,435,284; hereafter referred to as EK).  Lock anticipates the claim language where the limitations describing the implantable medical device as mapped out in the Section 102 rejection.  The step of imparting a first diametric force as claimed is described at least on page 2, lines 1-10 of Lock, and the step of imparting a second diametric force as claimed is the bias that biases the rider to the first setpoint as described on page 23, lines 19-28 of Lock.
Alternatively, it is not clear whether the biasing of the frame to a closed position is a step of imparting a second diametric force as claimed.  EK teaches that it was known to the same art of endeavor to adjust vascular implant sizes larger or smaller to match the dimensions of the blood vessel; see column 8, lines 11-20.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to an ordinary artisan to impart an external diametric force to move the rider from the second diametric setpoint to the first diametric setpoint as a way to provide the best fit and best outcome for the implantable medical device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khosravi et al (US 5,441,515) is considered one of the closest references of record because it also discloses a device that is biased to a closed position along a track with a series of riders to guide the movement; see Figures 16-21, the abstract, column 4, lines 11-29, and column 7, lines 1-20.  Kaplan et al (WO 2018156613 is considered to be a close prior art reference that demonstrates the state of the art; see the figures.  Morris et al (US 2009/0030501) also discloses a device that self-expands such that it has a bias; see Figures 2-5, 11, 16, and 69 and paragraph 540.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774